Page | of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
UNITED STATES DISTRICT COURT

for the
Middle District of Florida [+]

 

Jeannie Bohn
Plaintiff/Petitioner
v.
Computer Mentors Group, Inc.
Defendant/Respondent

Civil Action No.

 

ee eee ee ee”

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS

 

 

(Long Form)
Affidavit in Support of the Application Instructions
Tam a plaintiff or petitioner in this case and declare Complete all questions in this application and then sign it.
that I am unable to pay the costs of these proceedings Do not leave any blanks: if the answer to a question is “0,”
and that [am ontitled to the relief requested. I declare ‘none,’ or “not applicable (N/A),” write that response. If

under penalty of perjury that the information below is you need more space to answer a question or to explain your
true and undersiand that a false statement may resultin answer, aitach a separate sheet of paper identified with your
a dismissal of my claims. name, your case's docket number, and the question number.

Signed: Jeannie Bohn byte BO Date: 08/04/2021

 

 

1. For both you and your spouse estimate the average amount of money received from each of the following
sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions

for taxcs or otherwise.

 

 

 

 

 

 

 

 

 

 

Tneome source Average monthly income Income amount expected
amount during the past 12 next month
months
You Spouse You Spouse
Employment $ 2,200.00 |¢ 2,840.00$ 2,200.00 1 2,840.00
Self-emp! t
emvemprloy men $ 200.00 |$ 0.00|$ 200.00 |$ 0.00
if fi 1! ‘such as rental income,
ncome from real property (such as rental income) $ 0.00 | 0.008 0.00 |$ 0.00
Interest and dividends
° $ 0.00 |$ 0.00|$ 0.00 |$ 0.00
Gifts
$ 0.00 |$ 0.001% 0.00 |% 0.00
Alimon
y $ 0.00 ;3 6.00|$ 0.00 |$ 0.00
Child support $ 6.00 |$ 0.00/$ 0.00 |$ 0.00

 

 

 

 

 

 
Page 2 of 5

AO 239 (Rev. 01/15) Apphcation to Proceed in District Court Without Prepaying Fees or Costs { Long Form)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retirement (such as social security, pensions, annuities, $ 0.00|$ 0.0018 0.00 |$ 0.00
insurance}
Disability (such as social security, insurance payments) § 0.001$ 0.00/$ 0.00 |$ 0.00
loyment payments
Unemployment paymen $ 550.00|$ 0.001 0.00 |$ 0.00
Public-assistance (such as welfare) $ 0.001¢ 0.0015 0.00 1$ 0.00
Other (cnecifiy): . . . .
er Speci $ 0.00|$ 0.00]$ 0.00 |% 0.00
. $ 2,950.00/$ 2,840.00/$ 2,400.00 |$ 2,840.00
Total monthly income:
2. List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
other deductions.) ,
Employer Address Dates of employment Gross
monthly pay
Shepherd Center Tarpon Springs July 2020-August 2021 $ 2,400.00
AST Services (self emp) lowa City, lowa Mar 2018-August 2021 $ 200.00
3 List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is hefore
taxes or other deductions.)
Employer Address Dates of employment Gross
monthly pay
Tampa Metropolitan YMCA] Tampa, FL Sept 2015-Present $ 3,200.00
$
$
4. How much cash do you and your spouse have? $ 150.00

Below, siale any money you or your spouse have in bank accounts of in any viher financial institution.

 

 

 

 

Financial institution Type of account Amount you have Amount your
spouse has
USAA Checking $ 75.00 |$ 100.00
Stash Checking $ 84.00 |§ 0.00
$ $ 0.00

 

 

 

 

 

[f you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.

 
AO 239 (Rev. O1/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Page 3 of 5

 

5. List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary

household furnishings.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assets owned by vou or your spouse
Home (Value) $
Other real estate (Valve, $
Motor vehicle #/ (Value) $ 1,000.00
Make and year: Kia 2012
Model: Soul
Registration #: KNDJT2A58C7450220 ¢
Motor vehicle #2? (Value) §
Make and year:
Model:
Registration #:
Other assets (Value) $
Other assets (Value) $
6. State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse Amount owed to you Amount owed to your spouse
money
$ $
$ $
$ $
7. State the persons who rely on you or your spouse for support.

 

Name (or, if under 18, initials only)

Relationship

Age

 

 

 

 

 

 

 
Page 4 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
monthly rate.

 

You Your spouse

 

Rent or home-mortgage payment (including lot rented for mobile home)
Are real estate taxes included? O Yes No 5 699.00 |S 700.00
Is property insurance included? O Yes O No

 

 

 

 

 

 

 

 

 

Uullities (electricity, heating fuel, water, sewer, and telephone) $ 700.00 |§
Home maintenance (repairs and upkeep) $ $
Food $ $ 400.00
Clothing $ $ 100.00
Vaundry and dry-cleaning $ $
Medical and dental expenses $ 250.00 |$ 50.00
Transportation (not including motor vehicle payments) > 250.00 |$ . 350.00
Recreation, entertainment, newspapers, magazines, etc. $ 50.00 |$ 50.00

 

Insurance (not deducted from wages or included in mortgage payments)

 

 

 

 

 

 

 

 

 

 

 

Homeowner's or renter's: USAA $ 50.00 |$
Life: $ $
Health: $ $
Motor vehicle: USAA | $ $ 265.00
Other: S s
Taxes (not deducted from wages or included in mortgage payments) (specify): 5 $
Installment payments
Motor vehicle: 2012 Ford F-150 $ $ 535.00
Credit card (name): Capital One $ 50.00 |$
Department store (name), Aaron's $ 299.00|$
Other: American Furniture $ 260.00 |$

 

Alimony, maintenance, and support paid to others $ $

 

 

 

 
 

 

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Page 5 of $

 

Regular expenses for operation of business, profession, or farm (attach detailed

 

 

 

 

 

 

$ $
Statement)
Other (specify): $ $
2,608.00 2,450.00
Total monthly expenses: $ $
9, Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
next 12 months?
O Yes W No If yes, describe on an attached sheet.
10. Have you spent — or will you be spending — any money for expenses or attorney fees in conjunction with this
lawsuit? Yes No
If yes, how much? $ _
11. Provide any other information that will help explain why you cannot pay the costs of these proceedings.

Struggling due to recent significant ($300) rent increase, prices of gas and groceries have skyrocketed, and |

was recently diagnosed with kidney cancer and had to have a kidney removed and continue under
radiographic surveillance every 3 months at Moffitt, and | am buried in hospital bills.

12. Identify the city and state of your legal residence.
Hudson, FL
Your daytime phone number: ___ (704) 307-9396

Yourage: 54 Your years of schooling: 18
